For more information, contact: Lauren Dillard Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com EACXM ACXIOM ANNOUNCES SECOND QUARTER RESULTS Connectivity Revenue Increases 65% Year-over-Year Total US Revenue Grows 6% Year-over-Year LITTLE ROCK, Ark. – November 4, 2015 Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service company, today announced financial results for its second quarter ended September 30, 2015. Financial Highlights · Revenue: Total revenue was $207 million, up approximately 2% compared to the second quarter of last year. US revenue of $189 million was up 6% year-over-year. · Operating Income (Loss): GAAP operating loss from continuing operations was $2 million compared to a loss of $6 million in the prior year. Non-GAAP operating income from continuing operations improved 30% to approximately $18 million compared to $14 million a year ago. · Earnings (Loss) per Share: GAAP loss per share from continuing operations was $0.02 compared to a net loss of $0.09 in the prior year. Non-GAAP diluted earnings per share from continuing operations were $0.14, up 40% from $0.10 a year ago. · Operating Cash Flow: Operating cash flow from continuing operations was $21 million, up from $14 million a year ago. · Free Cash Flow to Equity: Free cash flow to equity improved $11 million to negative $1 million. This measure excludes cash flows related to the IT Infrastructure Management divestiture. Segment Results Marketing Services and Audience Solutions · Revenue was $185 million, down 3% compared to the second quarter of last year. Excluding a negative currency impact of approximately $3 million, total Marketing Services and Audience Solutions revenue was down 2%. US revenue of $168 million was up 2% year-over-year. · Non-GAAP gross margin decreased from 44% to 41%. · Non-GAAP operating income was $43 million compared to $54 million in the prior year. · The declines were primarily driven by International results. In addition, operating income was impacted by continued investment in the US. Connectivity · Revenue was $22 million, up approximately 65% compared to the second quarter of last year, driven by continued onboarding momentum. Connectivity exited the quarter with a $90 million revenue run-rate. · Non-GAAP gross margin improved from 19% to 62%. · Non-GAAP operating loss improved by approximately $11 million to a loss of roughly $1 million, driven by growth in subscriptions and royalties. 1 Non-GAAP results exclude items including non-cash compensation, purchased intangible asset amortization, and separation and transformation costs. A reconciliation between GAAP and non-GAAP results is attached to this release. “Connectivity had another impressive quarter highlighted by strong revenue growth, new customer additions and the launch of LiveRamp Customer Link™,” said Acxiom CEO Scott Howe. “At the same time, our Marketing Services and Audience Solutions businesses had a number of key wins during the quarter, including several large renewals.” Business Highlights · LiveRamp™ added 40 new customers during the quarter and added over 30 new partner integrations. Marketers can now onboard and distribute their data to a growing network of more than 250 marketing platforms and data providers. · Connectivity powered $82 million of gross media spend in the second quarter, up 122% year-over-year. On a trailing twelve-month basis, Connectivity powered $268 million of gross media spend, up 167% over the comparable period. · LiveRamp announced the launch of Customer Link, a new software-as-a-service product that connects campaign and sales data across channels and devices, solving the linking challenge that prevents marketers from creating a unified view of customer activity. Customer Link extends LiveRamp’s suite of open connectivity services. · Acxiom repurchased approximately 607,000 shares for $12 million during the quarter. Since inception of the share repurchase program in August 2011, Acxiom has repurchased 14.3 million shares for $230 million. Financial Outlook Acxiom’s guidance excludes the impact of unusual items, non-cash compensation and acquired intangible asset amortization. Acxiom reconfirms the following estimates for fiscal 2016: · Revenue from continuing operations in the range of $815 million to $840 million · Non-GAAP diluted earnings per share from continuing operations in the range of $0.45 to $0.50 Conference Call Acxiom will hold a conference call at 4:00 p.m. CST today to further discuss this information. Interested parties are invited to listen to the call, which will be broadcast via the Internet at investors.acxiom.com. A slide presentation will be referenced during the call and can be accessed here. About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our 7,000+ global clients. For more information about Acxiom, visit Acxiom.com. 2 Forward-Looking Statements This release and today’s conference call contains forward-looking statements including, without limitation, statements regarding expected levels of revenue and earnings per share. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially. The following are factors, among others, that could cause actual results to differ materially from these forward-looking statements: the possibility that the expected revenue from the divisions may not be realized within the expected timeframe; the possibility that certain contracts may not generate the anticipated revenue or profitability or may not be closed within the anticipated time frames; the possibility that significant customers may experience extreme, severe economic difficulty or otherwise reduce or cancel the amount of business they do with us; the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services to our clients; the possibility that we may not be able to attract, retain or motivate qualified technical, sales and leadership associates, or that we may lose key associates; the possibility that we may not be able to adequately adapt to rapidly changing computing environments, technologies and marketing practices; the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; the possibility that negative changes in economic conditions in general or other conditions might lead to a reduction in demand for our products and services; the possibility that there will be changes in consumer or business information industries and markets that negatively impact the company; the possibility that the historical seasonality of our business may change; the possibility that we will not be able to achieve anticipated cost reductions and avoid unanticipated costs; the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; the possibility that unusual charges may be incurred; the possibility that changes in accounting pronouncements may occur and may impact these forward-looking statements; the possibility that we may encounter difficulties when entering new markets or industries; the possibility that we could experience loss of data center capacity or interruption of telecommunication links; the possibility that new laws may be enacted which limit our ability to provide services to our clients and/or which limit the use of data; and other risks and uncertainties, including those detailed from time to time in our current and periodic reports filed with the Securities and Exchange Commission, including our current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “Item 1A, RISK FACTORS” in our Annual Report on Form 10-K for the year ended March 31, 2015, which was filed with the Securities and Exchange Commission on May 27, 2015. With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. We undertake no obligation to update the information contained in this press release or any other forward-looking statement. Acxiom is a registered trademark of Acxiom Corporation. To automatically receive Acxiom Corporation financial news by email, please visit www.acxiom.com and subscribe to email alerts. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings (loss) per share) For the Three Months Ended September 30, $ % Variance Variance Revenues % Cost of revenue ) %) Gross profit % % Gross margin % % Operating expenses: Research and development ) %) Sales and marketing % General and administrative ) %) Gains, losses and other items, net % Total operating expenses % Loss from operations ) ) % % Margin -1.0
